UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013. or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-53935 HARVARD ILLINOIS BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 27-2238553 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 58 North Ayer Street, HarvardIllinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (815) 943-5261 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES [] NO [X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES [] NO [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). YES [] NO [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last sale price on June 30, 2013, as reported by the OTC Bulletin Board, was approximately $8.0 million. As of March 25, 2014, there were issued and outstanding 839,585 shares of the Registrant’s Common Stock with a par value of $0.01 per share. DOCUMENTS INCORPORATED BY REFERENCE: (1) Proxy Statement for the 2014 Annual Meeting of Stockholders of the Registrant (Part III). TABLE OF CONTENTS ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 44 ITEM 1B. UNRESOLVED STAFF COMMENTS 44 ITEM 2. PROPERTIES 45 ITEM 3. LEGAL PROCEEDINGS 45 ITEM 4. MINE SAFETY DISCLOSURE 45 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 46 ITEM 6. SELECTED FINANCIAL DATA 47 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 47 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 61 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 61 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 61 ITEM 9A. CONTROLS AND PROCEDURES 61 ITEM 9B. OTHER INFORMATION 62 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 62 ITEM 11. EXECUTIVE COMPENSATION 62 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 63 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 63 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 63 ITEM 15. EXHIBITS AND FINANCIAL STATEMENTS SCHEDULES 64 CONSOLIDATED FINANCIAL STATEMENTS F-1 PART I ITEM 1 . Business This Annual Report contains forward-looking statements, which can be identified by the use of words such as “estimate,” “project,” “believe,” “intend,” “anticipate,” “plan,” “seek,” “expect,” “will,” “may” and words of similar meaning. These forward-looking statements include, but are not limited to: ● statements of our goals, intentions and expectations; ● statements regarding our business plans, prospects, growth and operating strategies; ● statements regarding the asset quality of our loan and investment portfolios; and ● estimates of our risks and future costs and benefits. These forward-looking statements are based on our current beliefs and expectations and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. We are under no duty to and do not take any obligation to update any forward-looking statements after the date of this Annual Report. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: ● our ability to manage our operations under the current adverse economic conditions (including real estate values, loan demand, inflation, commodity prices and employment levels) nationally and in our market areas; ● adverse changes in the financial industry, securities, credit and national and local real estate markets (including real estate values); ● significant increases in our loan losses, including as a result of our inability to resolve delinquent loans and non-performing and classified assets, changes in the underlying cash flows of our borrowers, and management’s assumptions in determining the adequacy of the allowance for loan losses; ● credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs and in our allowance for loan losses and provision for loan losses; ● increased competition among depository and other financial institutions; ● our ability to successfully diversify our loan portfolio without experiencing a significant decrease in asset quality; ● our ability to attract and maintain deposits; ● expenses and diversion of management’s time and attention resulting from our efforts to oppose stockholder nominations that we do not believe are in the best interests of stockholders; 1 ● changes in interest rates generally, including changes in the relative difference between short term and long term in test rates and in deposit interest rates, that may affect our net interest margin and funding sources; ● declines in the yield on our assets resulting from the current low interest rate environment; ● fluctuations in the demand for loans, which may be affected by the number of unsold homes, land and other properties in our market areas and by declines in the value of real estate in our market area; ● risks related to high concentration of loans secured by real estate located in our market areas; ● the results of examinations by our regulators, including the possibility that our regulators may, among other things, require us to increase our allowance for loan losses, write down assets, change our regulatory capital position, limit our ability to borrow funds or maintain or increase deposits, or prohibit us from paying dividends, which could adversely affect our dividends and earnings; ● possible increases in deposit and premium assessments; ● legislative or regulatory changes, including increased compliance costs resulting from the recently enacted financial reform legislation, that adversely affect our business and earnings; ● changes in the level of government support of housing finance; ● our ability to enter new markets successfully and capitalize on growth opportunities; ● our reliance on a small executive staff; ● changes in consumer spending, borrowing and savings habits; ● changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Financial Accounting Standards Board, the Securities and Exchange Commission and the Public Company Accounting Oversight Board; ● risks and costs related to operating as a publicly traded company; ● changes in our organization, compensation and benefit plans; ● loan delinquencies and changes in the underlying cash flows of our borrowers; ● our ability to control costs and expenses, particularly those associated with operating as a publicly traded company ● the failure or security breaches of computer systems on which we depend; ● the ability of key third-party service provider to perform their obligations to us; ● changes in the financial condition or future prospects of issuers of securities that we own; and 2 ● other economic, competitive, governmental, regulatory and operational factors affecting our operations, pricing, products and services. Because of these and a wide variety of other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements. Harvard Savings Bank Harvard Savings Bank is an Illinois-chartered savings bank headquartered in Harvard, Illinois. Harvard Savings Bank was organized in 1934, and reorganized into the mutual holding company structure in 2005 by forming Harvard Savings, MHC. In April 2008, Morris Building & Loan, s.b., a mutual institution, merged into Harvard Savings Bank. Morris Building & Loan, s.b., which had $36 million in assets at the time of the merger, currently operates as a branch of Harvard Savings Bank. We provide financial services to individuals, families and businesses through our three banking offices located in the Illinois counties of McHenry and Grundy. See “Business of Harvard Savings Bank.” On April 8, 2010, Harvard Savings, MHC converted from mutual to stock form and, as part of that transaction, Harvard Savings Bank became a wholly owned subsidiary of Harvard Illinois Bancorp, Inc. Harvard Savings Bank’s executive offices are located at 58 North Ayer Street, Harvard, Illinois 60033. Our telephone number at this address is (815) 943-5261. Our website address is www.harvardsavingsbank.com. Harvard Illinois Bancorp, Inc. Harvard Illinois Bancorp, Inc. was incorporated as a Maryland corporation on September 14, 2009 and owns all of the outstanding shares of common stock of Harvard Savings Bank as a result of the conversion from mutual to stock form of Harvard Savings, MHC on April 8, 2010. Harvard Illinois Bancorp, Inc. has not engaged in any business to date other than owning the common stock of Harvard Savings Bank. On April 8, 2010, Harvard Illinois Bancorp, Inc. completed its initial public offering of common stock. In the offering, Harvard Illinois Bancorp, Inc. issued a total of 784,689 shares of its common stock for an aggregate of $7,846,890 in total offering proceeds. Our executive offices are located at 58 North Ayer Street, Harvard, Illinois 60033. Our telephone number at this address is (815) 943-5261. Our website address is www.harvardsavingsbank.com. Information on our website is not incorporated into this Annual Report and should not be considered part of this Annual Report. Market Area and Competition We conduct business through our main office and one branch office located in Harvard, Illinois and an additional branch office located approximately 80 miles away in Morris, Illinois. All three of our offices are located in McHenry and Grundy Counties, Illinois. Harvard, Illinois is located approximately 70 miles to the Northwest of Chicago while Morris, Illinois is located approximately 60 miles to the Southwest of Chicago. 3 Our primary market area consists of McHenry, Grundy and, to a lesser extent, Boone Counties, Illinois, and Walworth County, Wisconsin. This area includes small towns, rural communities as well as bedroom communities of Chicago. The regional economy is fairly diversified, with services, wholesale/retail trade, manufacturing and government providing the primary support for the area economy. Although Harvard is a small, relatively rural community with a relatively small population base, it is located next to faster-growing commercial and bedroom communities near the Northwest collar counties of Chicago. Morris also is a small town with a relatively small population base, located close to faster-growing commercial and bedroom communities near the Southwest collar counties of Chicago. The local economy has been significantly affected by the recession. According to the Illinois Department of Employment Security, McHenry and Grundy Counties’ and Illinois’ respective December 2013 unemployment rates, not seasonally adjusted, were 7.4%, 9.1% and 8.6%, as compared to U.S. unemployment rate of 6.5%. According to the 2010 U.S. Census, per capita income for McHenry and Grundy Counties were $
